JS 44 (Rev. 06/17)

Case 2:19-cv-10327-NJB ayy COVER SHEET'&! 05/10/19 Page 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Kiwanda Robinson

(b) County of Residence of First Listed Plaintiff Jefferson Parish _
(EXCEPT IN U.S, PLAINTIFF CASES}

LalPoriitersr Mcrauiry sie aT ERISA’ Sheet, Ste, 2340
New Orleans, Louisiana 70112, 504.383.5294

DEFENDANTS

Inciorannsa

NOTE;
THE TRACT

Attomeys (if Knows)

 

County of Residence of First Listed Defondant

Joseph Peter Lopinton, Jefferson Parish Sheriff's Office, Jason
Spadoni, Justin Brister, Gary Bordelon, David Lowe and ABC

Jefferson Parish

GN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED,

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Pjace an “x” in One Box Only)

 

(For Diversity Cases Only)

Il, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 
 

 

 

 

 

 

1 U.S, Government 3° Federal Question PTFE DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 1) Incorporated or Principal Place o4 o4
of Business In This State
32 US. Government O4 Diversity Citizen of Another State O2 O 2 Incorporated and Principal Place os 65
Defendant {indicate Citizenship of Parties in item ITD) of Business In Another State
Citizen or Subject of a O3 O 3  Eoreign Nation 36 06
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) . Click here for:
[ee CONTRACE: ma TORTS 3.702 ee SPORFEITURE/PENALTY —_ J." BANKRUPTCY: :
0 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 57 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 4 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 1 315 Airplane Product Product Liability 4 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care! 400 State Reapportionment
0 150 Recovery of Overpayment [4 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS |] G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights O 430 Banks and Barking
O 151 Medicare Act (1 330 Federal Employers’ Product Liability 7) 830 Patent 430 Commerce
O 142 Recevery of Defaulted Liability 1 368 Asbestos Personal OF) 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product ‘New Drug Application [0 470 Racketeer Influcnced and
(Excludes Veterans) 1) 345 Marine Product Liability (7 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [hs LABOR — 2. | SOCIAL SECURITY: O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 370 Other Fraud 0) 710 Fair Labor Standards 7 861 HIA (1395f) 0 490 Cable/Sat TV
0 160 Stockholders” Suits 0 355 Motor Vehicle 0) 371 Truth in Lending Act 77 862 Black Lung (923) 01 850 Securities/Commodities/
© 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management OF 863 DIWCDIWW (405(23) Exchange
(J 195 Contract Product Liability | @ 360 Other Personal Property Damage Relations 7 864 SSID Title XVI C1 890 Other Statutory Actions
O 196 Franchise Tajury (1 385 Property Damage 1] 740 Railway Labor Act & 865 RSI (403(¢)) OC 891 Agricultural Acts
© 362 Personal Injury - Product Liability 7 751 Family and Medical 7 893 Environmental Matters
_ Medical Malpractice Leave Act 7 895 Freedom of Information
[REAL PROPERTY... -|-- CIVIL RIGHTS ‘|: PRISONER PETITIONS. 0 796 Other Labor Litigation Act

 

 

 

 

   

 

876 Taxes (US. Plaintiff

 

 

 

 

 

O 216 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 79! Employee Retiremont OF 896 Arbitration
O 226 Foreclosure 0 441 Voting & 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 01 443 Honsing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O71 330 General & 950 Constitutionality of
(7 290 All Other Real Property 0 445 Amer, w/Disabilitics -| J 535 Death Penalty io: - IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Applicatio!
0 446 Amer. w/Disabilities -| 1 540 Mandamus & Other |0 465 Other Immigration
Other O 350 Civil Rights Actions
O 448 Education 01 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piace an "X" in One Box Oniv)
fi Original 2 Removed ftom O 3° Remanded from O14 Reinstatedor O 5 Transferred from © 6 Maultidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

United States Code 42, Section 1983

Brief description of cause:

 

Petitioner son was killed by Jefferson Parish Police Officers

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity}:

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: RiYes ONe
VIII. RELATED CASE(S) ‘s
e€ insiructions);
IF ANY JUDGE DOCKET NUMBER _
DATE SIGNATURE OF ATTORNEY GF RECORD
05/10/2049 Michael J. Hall ‘
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
IS 44 Reverse (Rev. 06/17) CASE 2:19-cv-10327-NJB-JVM Document 1-1 Filed 05/10/19 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L.(a)

(b)

(c}

IL

Hit.

IV.

VI.

VIL.

Viti.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant, If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

County of Residence. For cach civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land inyolyed,)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction, The basis of jurisdiction is set forth under Rule 8a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes, If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here,
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states, When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section [I'-below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Matk this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable, Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court, (2) Proceedings initiated in state couris may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded ftom Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District, (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer, (6) Check this box when a mulltidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket,
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X* in this box if you are filing a class action under Rule 23, F.R.Cv-P,
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded,

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
